Case 3:20-cv-00048-HES-JBT Document 8 Filed 04/29/20 Page 1 of 2 PagelD 89

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION

EAGLE LANCE BEY,

Plaintiff,
v. Case No. 3:20-cv-48-J-20JBT
CJ CASURRA, etc., et. al.,

Defendants.

/
ORDER

THIS CAUSE is before this Court following a Report and Recommendation, entered
March 23, 2020, that recommends the Plaintiff's Application to Proceed in District Court without
Prepaying Fees or Costs (construed as a Motion to Proceed In Forma Pauperis) (Dkt. 2)
(“Motion”) be denied and the case be dismissed. (See Dkt. 7).

Plaintiff filed a pro se Complaint and Motion on January 21, 2020 (Dkts. 1 & 2,
respectively). United States Magistrate Judge Joel B. Toomey reviewed Plaintiff's Motion, took it
under advisement and directed Plaintiff to file an amended complaint on or before March 12, 2020.
(See Dkt. 4). Plaintiff timely filed an Amended Complaint. Following a review, Judge Toomey
recommended Plaintiff's Motion be denied and the case dismissed. (Dkt. 7).

| No objections were filed to the Report and Recommendation as required.' After an
independent review of the record and upon consideration of the Report and Recommendation, this
Court finds that it is not clearly erroneous or contrary to the law and adopts the same in all respects.

Accordingly, it is hereby ORDERED:

 

' See footnote 1 of the Report and Recommendation. (Dkt. 7).
a

Case 3:20-cv-00048-HES-JBT Document 8 Filed 04/29/20 Page 2 of 2 PagelD 90

3.

4,

. The Magistrate Judge’s Report and Recommendation (Dkt. 7) is ADOPTED;

Plaintiff's “Application to Proceed in District Court Without Prepaying Fees or
Costs (Long Form)” (Dkt. 2) is DENIED;
The case is DISMISSED; and

The Clerk is DIRECTED to terminate all pending motions and close this case.

DONE AND ENTERED at Jacksonville, Florida, this 27 fiay of April, 2020.

Copies to:

Hon. Joel B. Toomey

  

ITEDA FATES DISTRICT JUDGE

John W. Harris, pro se
7645 Gate Parkway
Suite 104-705 ‘
Jacksonville, Florida 32256
